Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-21 and 23 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    185
    640
    media_image1.png
    Greyscale

and the species of Example 6 found on page 45 of the instant specification (reproduced below),

    PNG
    media_image2.png
    443
    587
    media_image2.png
    Greyscale
,
in the reply filed on December 4, 2020 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


MPEP 803.02.  The claims within elected Group I have been examined to the extent that they are readable on the elected species of Example 6.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. §803.02.  

	As a result of the current amendments to the claims per the Amendment filed February 26, 2021, the search and examination was further expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied 
a compound with a backbone structural formulae,

    PNG
    media_image3.png
    85
    167
    media_image3.png
    Greyscale
  ,    
    PNG
    media_image4.png
    109
    230
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    131
    211
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    95
    172
    media_image6.png
    Greyscale
,

wherein the variables (i.e., Ar1, Ar2, Ar3, Ar4, Ar5 and X-) are as defined in the claims.

Current pending claims embraced by the above identified search and examination are claims 1-4, 6-9, 12, 19-21 and 23.






Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/603,333, filed May 26, 2017, and Provisional application 62/710,681, filed February 26, 2018, the disclosures in each of the provisional applications were reviewed because of the possibility of intervening art.  It was found that neither provisional application provides adequate support for the entire scope of the instant claimed invention.  The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  See specifically the definitions Ar1, Ar2, Ar3 and Ar4 variables in the provisional applications and a lack of a definition for variable R.  Therefore, the instant claimed invention can only rely on the filing date of the instant application, which is May 24, 2018.
Claim Objections
Claims 1, 2 and 19 are objected to because of the following informalities:  in claims 1, 2 and 19, portions of both thiazolium formulae are illegible in each of the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6-9, 12, 19, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Shvaika et al. {Recyclization reactions of heterocycles XVIII. Synthesis and recyclization of thiazolium and benzothiazolium salts. Chemistry of Heterocyclic Compounds, 12, 533–537 (1976). https://doi.org/10.1007/BF00470106} - who disclose thiazolium perchlorate compounds IIId and IIIe in 
Table 1 on page 535 (reproduced below),

    PNG
    media_image7.png
    313
    293
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    36
    1169
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    95
    768
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    103
    760
    media_image10.png
    Greyscale


{a compound with a backbone structural formula, 
    PNG
    media_image6.png
    95
    172
    media_image6.png
    Greyscale
, 
wherein Ar1=aryl, unsubstituted; 
Ar2=aryl, substituted with alkyl or unsubstituted 
(i.e., 4-methylphenyl or phenyl) ; 
Ar4=aryl, substituted with Br or unsubstituted 
(i.e., 4-bromophenyl or phenyl); and 
X-=ClO4-};  Or

	b)	Mandal et al. {WO 2015/033313 A2} - see Compounds IA, IB, IC and ID on page 13,

    PNG
    media_image11.png
    336
    242
    media_image11.png
    Greyscale

{a compound with a backbone structural formula, 
    PNG
    media_image5.png
    131
    211
    media_image5.png
    Greyscale
, 
wherein Ar1=aryl, unsubstituted; 
Ar2=aryl, substituted with alkyl
(i.e., isopropylphenyl) ; 
Ar4=aryl, unsubstituted 
(i.e., phenyl); 
Ar5=aryl, substituted with alkyl
(i.e., isopropylphenyl) ; and 
X-=Cl-, Br-, I- or F-, respectively}.

Each of the above cited prior art disclose at least one thiazolium or imidazolium compound that is embraced by 
	It is correct that the above cited prior art are silent regarding particular properties of their thiazolium and imidazolium compounds as found in the instant claims such as water solubility, fluorescence and phosphorescence properties and light emission properties.  However, if mere silence were enough, then every anticipation could be overcome by simply putting in some limitation that the reference happened to be silent about, even if the material were exactly the same as the prior art.  One could add limitations of physiochemical characteristics such as density, color, melting point, solubility in any solvent, etc. and then simply point to the silence of the reference.  
MPEP 2112 states:
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
The claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  A compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).	Therefore, each of the above cited prior art anticipate the instant currently amended claimed invention.


Note to Applicant: Not every piece of prior art found in the database search which would anticipate the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
	The elected species of Example 6 is allowable over the prior art of record.

Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 


This application contains subject matter not embraced by the above identified search and examination and Claims 10, 11 and 13-18 drawn to an invention nonelected with traverse in the reply filed on 
December 4, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


March 5, 2021
Book XXVI, page 131